Case 3:18-cv-00418-BJD-JBT Document 16 Filed 06/17/19 Page 1 of 1 PageID 211




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION
JEANETTE JOHNSON,

     Plaintiff,                                      CASE NO.: 3:18-cv-00418-BJD-JBT

v.

REGIONS BANK,

     Defendant.
                                         /

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           COMES NOW the Plaintiff, JEANETTE JOHNSON, and the Defendant, REGIONS

BANK, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with

prejudice, each claim and count therein asserted by Plaintiff against the Defendant in the above

styled action, with Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

           Respectfully submitted this 17th of June, 2019.



/s/ Octavio Gomez                                    /s/ Louis M. Ursini, III
Octavio Gomez, Esquire                               Louis M. Ursini, III, Esquire
Florida Bar No.: 0338620                             Florida Bar No.: 0355940
Morgan & Morgan Tampa, P.A.                          Adams and Reese, LLP
201 N. Franklin Street, Suite 700                    101 East Kennedy Boulevard, Suite 4000
Tampa, Florida 33602                                 Tampa, Florida 33602
Telephone: (813) 223-5505                            Tele: (813) 402-2880
Facsimile: (813) 223-5402                            Fax: (813) 402-2887
Primary Email: TGomez@ForThePeople.com               Primary Email: Louis.Ursini@ARLaw.com
Secondary Email:                                     Secondary Email:
LDobbins@ForThePeople.com                            Lisa.Stallard@ARLaw.com
Attorney for Plaintiff                               Attorney for Defendant
